DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Grant Scott on 1/12/2022
The application has been amended as follows: 

1. 	A magnetic memory device, comprising: 
a first magnetic layer extending in a first direction, said first magnetic layer including a first region having magnetic moments oriented in a first rotational direction along the first direction; 
a second magnetic layer extending on the first magnetic layer, said second magnetic layer including a second region having magnetic moments oriented in a second rotational direction along the first direction, which is different from the first rotational direction; and 
a conductive layer, which extends between the first magnetic layer and the second magnetic layer and is configured to support current flow in the first direction between the 
wherein the first rotational direction is a clockwise rotational direction around a rotational axis, which extends parallel to a direction orthogonal to the first direction, and the second rotational direction is a counterclockwise rotational direction around the rotational axis; and
wherein a Dzvaloshinskii-Moriya Interaction constant at an interface between the first magnetic layer and the conductive layer and at an interface between the second magnetic layer and the conductive layer is at least four times a value of an exchange coupling constant between the first magnetic layer and the second magnetic layer.

21. 	A magnetic memory device, comprising: 
a first magnetic layer including a first magnetic domain and a second magnetic domain that extend adjacent to each other in a first direction, with the first and second magnetic domains having magnetization directions different from each other; 
a second magnetic layer including a third magnetic domain and a fourth magnetic domain, which extend on the first magnetic layer, with the third and fourth magnetic domains respectively facing the first and second magnetic domains; and 
a conductive layer, which extends in the first direction between the first magnetic layer and the second magnetic layer and is configured to support current flow in the first direction between the first and second magnetic layers, from a first end of the conductive layer to a second end of the conductive layer; 
wherein the first and third magnetic domains have magnetization directions opposite to each other, and the second and fourth magnetic domains have magnetization directions opposite to each other; 
wherein the first magnetic layer further includes a first magnetic domain wall extending between the first and second magnetic domains, with the first magnetic domain wall having a net magnetization in the first direction; 
wherein the second magnetic layer further includes a second magnetic domain wall extending between the third and fourth magnetic domains, with the second magnetic domain wall having a net magnetization in the first direction;

wherein a net magnetization in the second magnetic domain wall changes in response to changes in the current flow in the first direction within the conductive laver;
wherein the first magnetic domain wall has magnetic moments oriented in a first rotational direction as approaching the second magnetic domain from the first magnetic domain; and wherein the second magnetic domain wall  has magnetic moments oriented in a second rotational direction as approaching the fourth magnetic domain from the third magnetic domain, with the second rotational direction being different from the first rotational direction; and 
wherein the first rotational direction is a clockwise rotational direction around a rotational axis, which extends parallel to a width direction of the conductive layer, and the second rotational direction is a counterclockwise rotational direction around the rotational axis.

22. 	(Canceled) 

Allowable Subject Matter
Claims 1-9, 14-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Yang (Yang et al., Domain-wall velocities of up to 750 ms−1 driven by exchange-coupling torque in synthetic antiferromagnets, NATURE NANOTECHNOLOGY, VOL 10, MARCH 2015), discloses a magnetic memory device, comprising: a first magnetic layer extending in a first direction, said first magnetic layer including a first region having magnetic moments oriented in a first rotational direction along the first direction; a second magnetic layer extending on the first magnetic layer, said second magnetic layer including a second region having magnetic moments 
The prior art of record, Yang, discloses a magnetic memory device, comprising: a first magnetic layer extending in a first direction; a second magnetic layer on the first magnetic layer and extending in the first direction; and a conductive layer, which extends in the first direction between the first magnetic layer and the second magnetic layer and is configured to support current flow in the first direction between the first and second magnetic lavers, from a first end of the conductive layer to a second end of the conductive layer; wherein a net magnetization in a first magnetic domain wall of the first 
The prior art of record, Yang, discloses a magnetic memory device, comprising: a first magnetic layer including a first magnetic domain and a second magnetic domain that extend adjacent to each other in a first direction, with the first and second magnetic domains having magnetization directions different from each other; a second magnetic layer including a third magnetic domain and a fourth magnetic domain, which extend on the first magnetic layer, with the third and fourth magnetic domains respectively facing the first and second magnetic domains; and a conductive layer, which extends in the first direction between the first magnetic layer and the second magnetic layer and is configured to support current flow in the first direction between the first and second magnetic layers, from a first end of the conductive layer to a second end of the conductive layer; wherein the first and third magnetic domains have magnetization .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811